DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 1/12/2021. As directed by amendment: Claims 13-14 were amended. No claims were cancelled and no claims were newly added. Thus, Claims 1-14 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Thus, Christensen merely describes a recovery policy that relates to the network settings and configurations of the network in order to avoid manual operation in the event of disaster recovery. There is, however, no disclosure in Christensen of an importance attributed to the network policy. Therefore, Christensen does not disclose or suggest "the importance of the one of the plurality of policies is determined based on factors that are external to the physical network," as recited in Claim 1.
Examiner’s Response: Ravi is relied upon to teach wherein the importance of the one of the plurality of policies is determined based on factors (Fig. 5, elements {500, 502, 504, 506}, par 0037-0039; par 0020; par 0030-0036; par 0048; Each score is given a weight as a higher score would indicate that that system would be placed in a subdivision with more resources. The higher scores are more important than lower scores. The policy is detected usage patterns of a device. There is a plurality of policies, at least one for each device.).
Ravi, Nikulin, and Wittenschlaeger do not explicitly teach is determined based on factors that are external to the physical network.
Christensen is relied upon to teach is determined based on factors that are external to the physical network (Col. 4 lines 64-67; Col. 5 lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi, Nikulin, and Wittenschlaeger with the disaster recovery functionality of Christensen because it provides the system with a way to recover in case a natural disaster occurred to infrastructure of the system (Christensen; Col. 4 lines 64-67; Col. 5 lines 1-11).
Further elaborating on the 35 U.S.C. 103 rejection, Ravi teaches that the importance of policies is determined based on factors. Ravi, Nikulin, and Wittenschlaeger do not explicitly teach that the factors are external to the physical network. Christensen is used to cure this deficiency by teaching determining based on factors that are external to the physical network. 
Thus, the combination of Ravi modified by Nikulin, Wittenschlaeger, and Christensen teaches wherein the importance of the one of the plurality of policies is determined based on factors that are external to the physical network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-4, 8-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi ("Ravi" US 20170214632) in view of Nikulin et al (“Nikulin”, A parameterized achievement scalarizing function for multiobjective optimization, April 2010, Turku Centre for Computer Science, TUCS Technical Report No 969, 28 pages (Year: 2010) in further view of Wittenschlaeger et al (“Wittenschlaeger”, US 20130094498) and in even further view of Christensen et al (“Christensen”, US 9087001).
Regarding Claim 1, Ravi teaches a resource allocation device, comprising: a splitter configured to split requirements related to use of resources of a physical network to which one of a plurality of policies different for each subsection is applied with respect to allocation of the resources, into split requirements for each of the subsections (par 0020-0025; par 0048; par 95; The splitter is the processor used to perform the operations of the of computer system 1100. The requirements is where resources are being allocated for each device. The policy is detected usage patterns of a device. Each subsection is a software resource instance for the device. There is a plurality of policies, at least one for each device.), 
a calculator configured to calculate, for each of the subsections, a resource allocation that satisfies the split requirements for the subsection according to the one of the plurality of policies applied to the subsection (par 0020-0025; par 0030; par 0035; par 95; The calculator is the processor used to perform the operations of the of computer system 1100.);
an integrator configured to integrate results of the resource allocations by the calculator, to calculate a plurality of solution candidates for a resource allocation that satisfies the requirements for the physical network (par 0020-0025; par 0030; par 0048; par 95; The integrator is the processor used to perform the operations of the of computer system 1100. The solution candidates are the groups that each machine is assigned to based on their scores.); 
an evaluator configured to calculate, for each of the solution candidates, for each of the subsections, a first evaluation value representing a degree to what extent the resource allocation by the solution candidate in the subsection conforms to the one of the plurality of policies applied to the subsection (Fig. 5, elements {500, 502, 504, 506}, par 0037-0039; par 0020; par 0030-0036; par 0048; par 95; The evaluator is the processor used to perform the operations of the of computer system 1100. The first evaluation value is a score belonging to a system.); 
and a selector configured to calculate a second evaluation value obtained by giving weights to the first evaluation values calculated for the respective subsections for each of the solution candidates according to an importance of the one of the plurality of policies applied to the respective subsections (Fig. 5, elements {500, 502, 504, 506}, par 0037-0039; par 0020; par 0030-0036; par 0048; par 95; The selector is the processor used to perform the operations of the of computer system 1100. The second evaluation value is another score belonging to another system. Each score is given a weight as a higher score would indicate that that system would be placed in a subdivision with more resources. The higher scores are more important than lower scores. The policy is detected usage patterns of a device. There is a plurality of policies, at least one for each device.),
 (determining) the weighted first evaluation values, to select one of the solution candidates based on comparison of the second evaluation values among the solution candidates (Fig. 5, elements {500, 502, 504, 506}, par 0037-0039; par 0020; par 0030-0036; par 0048; The first evaluation value is a score belonging to a system. The second evaluation value is another score belonging to another system. The solution candidates are the groups that each machine is assigned to based on their scores. The first evaluation value is evaluated, to select a solution candidate (group) based on comparison of the second evaluation values. The second evaluation is compared in order to determine if there are outliers found that would result in moving the system to another group.),
wherein the importance of the one of the plurality of policies is determined based on factors (Fig. 5, elements {500, 502, 504, 506}, par 0037-0039; par 0020; par 0030-0036; par 0048; Each score is given a weight as a higher score would indicate that that system would be placed in a subdivision with more resources. The higher scores are more important than lower scores. The policy is detected usage patterns of a device. There is a plurality of policies, at least one for each device.).
Ravi does not explicitly teach scalarizing.   
Nikulin teaches scalarizing (Page 1, Introduction; Page 7, Theorem 2; Abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi with the scalarization objective function of Nikulin because scalarization is a well-known approach to achieving a Pareto optimal solution (Nikulin; Page 1, Introduction; Page 7, Theorem 2; Abstract). This would enable the resource 
Ravi and Nikulin do not explicitly teach the plurality of policies including a policy for capital expenditure, a policy for power consumption, and a policy for quality of service.
Wittenschlaeger teaches the plurality of policies including a policy for capital expenditure, a policy for power consumption, and a policy for quality of service (par 0035;  A policy could have a routing rule governed by a QoS metric and a cost of power metric. Thus the plurality of policies include a policy for capital expenditure (cost of power metric), a policy for power consumption (cost of power metric), and a policy for quality of service (QoS metric).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi and Nikulin with the policies related to QoS, cost, and power consumption of Wittenschlaeger because it allows for global optimization ensuring desirable behavior on average over time, thereby reducing power costs and still maintaining performance (Wittenschlaeger; par 35).
Ravi, Nikulin, and Wittenschlaeger do not explicitly teach wherein (the policy) is determined based on factors that are external to the physical network.  
Christensen teaches wherein (the policy) is determined based on factors that are external to the physical network (Col. 4 lines 64-67; Col. 5 lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi, Nikulin, and Wittenschlaeger with the disaster recovery functionality of Christensen because it provides the system with a (Christensen; Col. 4 lines 64-67; Col. 5 lines 1-11).
Regarding Claim 2, Ravi, Nikulin, Wittenschlaeger, and Christensen teach the resource allocation device as claimed in claim 1. 
Ravi further teaches wherein the splitter splits the requirements into the split requirements for the respective subsections according to a plurality of split patterns (par 0020-0025; par 0048; The split patterns are the detected usage patterns of devices. They are split after each new deviation in device behavior is detected.),
 wherein the calculator calculates, for each of the split patterns, for each of the subsections, a resource allocation that satisfies the split requirements related to the split pattern with respect to the subsection according to the one of the plurality of policies applied to the subsection (par 0020-0025; par 0030; par 0035; There is a plurality of policies, at least one for each device.), 
wherein the integrator integrates, for each of the split patterns, the results of the resource allocations by the calculator, to calculate the solution candidate for the resource allocation that satisfies the requirements for the physical network (par 0020-0025; par 0030; par 0048;  The solution candidates are the groups that each machine is assigned to based on their scores.).
Regarding Claim 3, Claim 3 can be rejected with the same reasoning as Claim 1.
Regarding Claim 4, Claim 4 can be rejected with the same reasoning as Claim 2.
Regarding Claim 8, Ravi, Nikulin, Wittenschlaeger, and Christensen teach the resource allocation device as claimed in claim 1.
wherein the (determination) of the weighted first evaluation values is performed (Fig. 5, elements {500, 502, 504, 506}, par 0037-0039; par 0020; par 0030-0036; par 0048; The first evaluation value is a score belonging to a system. The second evaluation value is another score belonging to another system. The solution candidates are the groups that each machine is assigned to based on their scores. The first evaluation value is evaluated, to select a solution candidate (group) based on comparison of the second evaluation values. The second evaluation is compared in order to determine if there are outliers found that would result in moving the system to another group.).
Ravi does not explicitly teach scalarizing using a Tchebyshev scalarization function.
Nikulin teaches scalarizing using a Tchebyshev scalarization function (Page 7, Theorem 2; Abstract; ASF is an achievement scalarizing function. The Tchebyshev scalarization function is the strictly increasing ASF of Chebyshev type.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi with the scalarization objective function of Nikulin because scalarization is a well-known approach to achieving a Pareto optimal solution (Nikulin; Page 1, Introduction; Page 7, Theorem 2; Abstract). This would enable the resource scores of Ravi to be better optimized before selecting groups for systems with scores comprising outliers.
Regarding Claim 9, Ravi, Nikulin, Wittenschlaeger, and Christensen teach the resource allocation device as claimed in claim 1.
Ravi further teaches wherein the (determination) of the weighted first evaluation values is performed (Fig. 5, elements {500, 502, 504, 506}, par 0037-0039; par 0020; par 0030-0036; par 0048; The first evaluation value is a score belonging to a system. The second evaluation value is another score belonging to another system. The solution candidates are the groups that each machine is assigned to based on their scores. The first evaluation value is evaluated, to select a solution candidate (group) based on comparison of the second evaluation values. The second evaluation is compared in order to determine if there are outliers found that would result in moving the system to another group.).
Ravi does not explicitly teach scalarizing using an extended Tchebyshev scalarization function.
Nikulin teaches scalarizing using an extended Tchebyshev scalarization function (Page 7, Theorem 2; Abstract; ASF is an achievement scalarizing function. The extended Tchebyshev scalarization function is the strongly increasing ASF of augmented Chebyshev type.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi with the scalarization objective function of Nikulin because scalarization is a well-known approach to achieving a Pareto optimal solution (Nikulin; Page 1, Introduction; Page 7, Theorem 2; Abstract). This would enable the resource scores of Ravi to be better optimized before selecting groups for systems with scores comprising outliers.
Regarding Claim 11, Claim 11 can be rejected with the same reasoning as Claim 8. 
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 9. 
Regarding Claim 13, Ravi, Nikulin, Wittenschlaeger, and Christensen teach the resource allocation device as claimed in claim 1.  
wherein the factors external to the physical network include a disaster.
Christensen teaches wherein the factors external to the physical network include a disaster (Col. 4 lines 64-67; Col. 5 lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi, Nikulin, and Wittenschlaeger with the disaster recovery functionality of Christensen because it provides the system with a way to recover in case a natural disaster occurred to infrastructure of the system (Christensen; Col. 4 lines 64-67; Col. 5 lines 1-11).
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 13. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi, Nikulin, Wittenschlaeger, and Christensen in view of Yacoby et al (“Yacoby”, 20060212556).
Regarding Claim 5, Ravi, Nikulin, Wittenschlaeger, and Christensen teach the resource allocation device as claimed in claim 1.
Ravi, Nikulin, Wittenschlaeger, and Christensen do not explicitly teach wherein an importance of each policy of the plurality of policies is preassigned by an operator.
Yacoby teaches wherein an importance of each policy of the plurality of policies is preassigned by an operator (par 0114; The system manager is the operator.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi, Nikulin, Wittenschlaeger, and Christensen with the option to set the importance of policies because it enables for a user to override the automated system and manually determine which policies are more important.
Regarding Claim 6, Claim 6 can be rejected with the same reasoning as Claim 5. 
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi, Nikulin, Wittenschlaeger, and Christensen in view of Leung et al (“Leung”, 20160212758).
Regarding Claim 7, Ravi, Nikulin, Wittenschlaeger, and Christensen teach the resource allocation device as claimed in claim 1.
Ravi further teaches wherein the (determining) of the weighted first evaluation values is performed (Fig. 5, elements {500, 502, 504, 506}, par 0037-0039; par 0020; par 0030-0036; par 0048; The first evaluation value is a score belonging to a system. The second evaluation value is another score belonging to another system. The solution candidates are the groups that each machine is assigned to based on their scores. The first evaluation value is evaluated, to select a solution candidate (group) based on comparison of the second evaluation values. The second evaluation is compared in order to determine if there are outliers found that would result in moving the system to another group.).
Ravi does not explicitly teach scalarizing.
Nikulin teaches scalarizing (Page 1, Introduction; Page 7, Theorem 2; Abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi with the scalarization objective function of Nikulin because scalarization is a well-known approach to achieving a Pareto optimal solution (Nikulin; Page 1, Introduction; Page 7, Theorem 2; Abstract). This would enable the resource scores of Ravi to be better optimized before selecting groups for systems with scores comprising outliers.
using a linear weighted sum.
Leung teaches using a linear weighted sum (par 0043-0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ravi, Nikulin, Wittenschlaeger, and Christensen with the linear weighted sum objective function of Leung because it enables group policies to use a linear weighted sum objective function to incorporate dynamic resource optimization (Leung; par 0043-0044). Thus, it provides another way to optimize resources dynamically.
Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Karthikeyan et al (US 20180191619).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                         
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444